1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ABRAHAM MOLABOLA                         Case No.: 18cv811-LAB (JLB)
      LAGARDE,
12
                                  Plaintiff,   ORDER ADOPTING REPORT
13                                             AND RECOMMENDATION; AND
      v.
14
                                               ORDER OF DISMISSAL
      NANCY A. BERRYHILL,
15
                               Defendant.
16
17
18         Plaintiff Abraham Lagarde filed a complaint, appealing a denial of benefits
19   by the Commissioner of Social Security. This matter was referred to Magistrate
20   Judge Jill Burkhardt for report and recommendation, pursuant to 28 U.S.C. § 636.
21         The parties filed a joint motion (Docket no. 17), giving their respective
22   positions. On February 19, 2019, Judge Burkhardt issued her report and
23   recommendation (the “R&R”), which recommended affirming the Commissioner’s
24   decision.
25         A district court has jurisdiction to review a Magistrate Judge's report and
26   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge
27   must determine de novo any part of the magistrate judge's disposition that has
28   been properly objected to.” Id. “A judge of the court may accept, reject, or modify,

                                               1
                                                                          18cv811-LAB (JLB)
1    in whole or in part, the findings or recommendations made by the magistrate
2    judge.” 28 U.S.C. § 636(b)(1). This section does not require some lesser review by
3    the district court when no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–
4    50 (1985). The “statute makes it clear that the district judge must review the
5    magistrate judge's findings and recommendations de novo if objection is made,
6    but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
7    2003) (en banc) (emphasis in original).
8          Objections to the R&R were due March 6, 2019, but none have been filed.
9    The Court has reviewed the R&R, finds it to be correct, and ADOPTS it. Because
10   the R&R recommended a disposition of the arguments in the joint motion (Docket
11   no. 17), this order amounts to a ruling on that motion, and the Clerk is directed to
12   terminate it.   The Commissioner’s decision is AFFIRMED, and this action is
13   DISMISSED WITH PREJUDICE.
14
15         IT IS SO ORDERED.
16   Dated: March 25, 2019
17
18                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          18cv811-LAB (JLB)
